Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Rebollo López.
Hemos tomado la determinación de expresarnos por se-parado en el presente caso debido al hecho de que nos en-contramos en la curiosa situación de que, aun cuando con-currimos con la “norma” que hoy establece el Tribunal, nos vemos imposibilitados de así hacerlo sin cualificar la misma y en la “obligación” de disentir totalmente del resul-tado a que llega el Tribunal en el caso.
No hay duda de que constituye norma trillada, e indis-cutible, que la representación legal de un imputado de de-lito tiene derecho a que el Ministerio Fiscal le entregue copia de la declaración jurada de todo testigo que el Estado utilice en la vista preliminar contemplada por la Regla 23 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, luego de que se termine por el fiscal el interrogatorio directo a dicho testigo. Tampoco debe haber mucha discusión sobre el he-*147cho de que a los fines de la terminología del Inciso (c) de dicha Regla 23 de Procedimiento Criminal —a los efectos de ‘las declaraciones juradas que tuviera [el fiscal] en su poder” (énfasis suplido)— poco importa si el fiscal que tiene asignado el caso es el que tiene dichas declaraciones jura-das o lo es cualquier otro miembro del Ministerio Fiscal en una, u otra, de las muchas Fiscalías de Distrito. Hay que recordar que el Ministerio Fiscal es “uno” sólo. En ello con-currimos plenamente con el Tribunal.
Ahora bien, no podemos suscribir, sin cualificarlo, lo ex-presado por el Tribunal a los efectos de que ese derecho incluye las declaraciones juradas tomadas a testigos por funcionarios de otras agencias gubernamentales; ello en vista del hecho de que puede darse el caso de que el Minis-terio Fiscal desconozca totalmente la existencia de las mismas. En nuestra opinión, de la única manera en que puede hacerse “responsable” al Ministerio Fiscal por la no entrega de declaraciones juradas tomadas en, o por, otras agencias gubernamentales es en el caso en que exista prueba, clara y convincente, demostrativa de que el Minis-terio Público efectivamente tiene conocimiento de la exis-tencia de las mismas. Sobre todo, cuando consideramos el hecho de que el Tribunal, en el presente caso, ha estable-cido como norma, la anulación automática de un procedi-miento ya celebrado; ello como sanción por razón del in-cumplimiento con la obligación de entregar dichas declaraciones juradas.
Por otro lado, nos vemos impedidos de suscribir, y endo-sar con nuestro voto, la referida decisión mayoritaria de anular automáticamente la determinación de causa probable que se hiciera en el presente caso; ello en vista de los hechos particulares del mismo. Los hechos del presente caso establecen que el representante del Ministerio Público —con anterioridad al comienzo de la vista preliminar— le hizo claro, tanto al tribunal como a la defensa, que a pesar de que existían las declaraciones juradas, él no las tenía *148ese día consigo. Esto es, el fiscal no escondió y/o incurrió en conducta impropia alguna. Ante esta situación, y como surge de la opinión que se emite por el Tribunal en el pre-sente caso, la defensa argumentó que su representado te-nía derecho a que se les entregara copia de las mismas una vez los testigos de cargo prestaran su testimonio. No surge, sin embargo, que la defensa solicitara la suspensión de la vista preliminar para otro día en que el fiscal pudiera su-ministrarle las mismas o que estuviera "ameno” a cual-quier otra solución intermedia, tal como que se le permi-tiera reabrir el contrainterrogatorio de los testigos una vez se le proporcionaran dichas declaraciones juradas, etc.
Por el contrario, dicha representación legal asumió la "posición olímpica”, y errónea, de negarse a tan siquiera contrainterrogar a los testigos de cargo que sentó a decla-rar el Ministerio Público durante dicha vista; incum-pliendo crasamente, dicho sea de paso, con su obligación ética de brindarle una efectiva y adecuada representación legal a su cliente y, porque no decirlo, entorpeciendo el curso ordinario y correcto de los procedimientos judiciales.
Por último, dicha representación legal no nos ha demos-trado el “daño real y efectivo” que sufrió su representado por razón de no contar con copia de las declaraciones jura-das de los testigos que declararon; meramente se ha limi-tado a señalar su derecho a ello, como cuestión de derecho, y a “informamos” que la entrega de dichas declaraciones tiene el sabido y conocido propósito de permitirle a la de-fensa impugnar la credibilidad de dichos testigos. En otras palabras, estamos ante un alegado, y etéreo, “daño” su-puestamente causádole al imputado de delito.
Todo el que haya tenido alguna experiencia en la litiga-ción a nivel de instancia sabe, o debería de saber, que en muchas ocasiones de nada sirve para el abogado litigante el contar con, antes de contrainterrogar a un testigo, las declaraciones juradas que anteriormente hubiera prestado dicho testigo. Esto es, en muchas ocasiones —y no obstante *149el abogado contar con copia de dichas declaraciones jura-das— a dicho abogado le es imposible impugnar con las mismas la credibilidad del testigo; ello, llana y sencilla-mente debido al hecho de que la declaración de ese testigo en corte en nada varía de la declaración que prestara con anterioridad al juicio. En otras ocasiones, por el contrario, el abogado puede impugnar con éxito dicha credibilidad por razón de que el testigo varía sustancialmente su decla-ración en corte en comparación con la prestada con ante-rioridad al juicio. Una u otra situación puede, y debe, ser objeto de demostración por la representación legal del cliente. En este caso, no se hizo dicha demostración; el abo-gado, repetimos, meramente se negó a contrainterrogar a los testigos de cargo por razón de no contar con copia de las declaraciones que éstos hubieran prestado anteriormente ante el Ministerio Fiscal.
Cabe preguntarse, qué fue lo que le causó mayor daño a ese imputado de delito en el presente caso: la ausencia de las declaraciones juradas en controversia o la posición irresponsable asumida por su abogado de negarse a contra-interrogar a los testigos, y, de esa forma, privarlo de una adecuada y efectiva representación legal durante la cele-bración de la vista preliminar. (1) Nos inclinamos a creer que es la segunda de dichas alternativas.
En vista a lo anteriormente expresado, somos del crite-rio que no procede, como decreta la mayoría del Tribunal, automáticamente dejar sin efecto, o anular, la determina-ción de causa probable para radicar acusación que se hi-ciera en el presente caso al amparo de las disposiciones de la Regla 23 de Procedimiento Criminal; determinación que, dicho sea de paso, está cobijada por una presunción de *150corrección. Pueblo v. Rodriguez Aponte, 116 D.P.R. 653 (1985); Pueblo v. Tribunal Superior, 104 D.P.R. 454, 459-460; Rabell Martínez v. Tribunal Superior, 101 D.P.R. 796, 799 (1973). La acción del Tribunal, inclusive, es con-traria a la trillada norma jurisprudencial sobre “error perjudicial”.
En síntesis, no existe razón jurídica alguna para —au-tomáticamente y sin una demostración de perjuicio especí-fico sufrido por parte de la defensa— dejar sin efecto, o anular, la determinación de causa probable que se hiciera en el presente caso. Al así decidir, la mayoría del Tribunal lo que está haciendo es “premiando” a un abogado que in-cumplió, sin justificación alguna, con su obligación ética de defender —conforme lo mejor de su experiencia, inteligen-cia y habilidades— a su cliente.(2) Dicho cliente, conforme nuestra jurisprudencia, es responsable, como regla general, de las consecuencias jurídicas de dicha actuación erró-nea e irresponsable. Maldonado v. Srio. de Recursos Naturales, ante; Ramírez de Arellano v. Srio. de Hacienda, ante.

 Debe mantenerse presente que no se trata en el presente caso de que el imputado no tuvo una adecuada representación legal en la vista preliminar por ra-zón de incompetencia de su abogado. En el presente caso de lo que se trata es de un error de estrategia legal y sabido es que los clientes, como regla general, responden por los errores de sus abogados. Maldonado v. Srio. de Rec. Naturales, 113 D.P.R. 494 (1982); Ramírez de Arellano v. Srio. de Hacienda, 85 D.P.R. 823 (1962).


 El abogado que así actúa, esto es, negándose temerariamente a cumplir con su deber ético de defender a un cliente puede, en nuestra opinión, ser encontrado incurso en desacato por el foro de instancia.